STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 9, 2018
               Plaintiff-Appellee,

v                                                                   No. 330960
                                                                    Calhoun Circuit Court
BRETT EDWARD BALDRIDGE,                                             LC No. 2015-000919-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and HOEKSTRA and SWARTZLE, JJ.

PER CURIAM.

       A jury convicted defendant, Brett Edward Baldridge, of assault with intent to commit
murder (AWIM), MCL 750.83, first-degree home invasion, MCL 750.110a(2), two
corresponding counts of use of a firearm during the commission of a felony (felony-firearm),
MCL 750.227b, and aggravated stalking, MCL 750.411i(2). The trial court sentenced Baldridge
to 225 months to 40 years for AWIM, 95 months to 240 months for home invasion, two
consecutive sentences of 24 months each for each count of felony-firearm, and 24 months to 60
months for aggravated stalking. 1 The trial court ordered the sentences for AWIM and home
invasion to run consecutively both during the original sentencing and on resentencing. Baldridge
appeals by right his AWIM conviction and his consecutive sentences. We affirm.

                                       I. BACKGROUND

       Baldridge and the victim started dating in May 2013. The victim ended their relationship
in November 2014, and Baldridge moved out of the house. After the break-up, Baldridge once
returned to the house with the victim’s permission to help her when she was sick. Baldridge later
began showing up at the victim’s house unannounced. When the victim told Baldridge that she
no longer wanted to speak to him, he persisted in messaging her, alternating between begging her


1
  After filing the claim of appeal, Baldridge filed a motion to remand for resentencing, which this
Court granted, People v Baldridge, unpublished order of the Court of Appeals, entered March 20,
2017 (Docket No. 330960). On remand, the trial court reassessed prior record variable 5 at zero
points and resentenced Baldridge accordingly. The sentences listed are the sentences ordered on
resentencing.


                                                -1-
to take him back and threatening to kill her and himself. By December 2014, the victim stopped
responding to Baldridge’s messages, had the locks changed, and obtained a protective order.

        On the night of December 24, 2014, Baldridge broke into the victim’s house while she
was asleep. The victim woke up to find the lights on in her bedroom and Baldridge standing
over her bed, scrolling through her phone. Baldridge threw the phone against the wall when the
victim tried to take it from him. At this point, the victim noticed that Baldridge had a shotgun.
Afraid that he was going to kill her, the victim tried to take the shotgun, but Baldridge quickly
grabbed it back and kept hold of it. Baldridge and the victim argued because she wanted him to
leave. Baldridge pointed the shotgun at the victim and shot her in the leg, hitting her right inner
thigh and disrupting a major artery. Baldridge called 911 and told the 911 operator there had
been a murder-suicide. At the same time, the victim was screaming for help. A transcription of
the 911 call shows that Baldridge said he was “blowing [his] head off right now” and was “going
to blow [her] head off before they get here.” While he was on the phone with the 911 operator,
Baldridge fired a shot into the ceiling. Baldridge left before the police arrived.

        When police officers arrived at the victim’s house, they broke the victim’s bedroom
window, covered the broken glass with pillows, pulled the victim out through the window, and
took her to a nearby intersection to wait for an ambulance because she looked like she was
starting to go into shock. A trauma surgeon described the seriousness of the wound, explaining
that the shotgun was a high-velocity weapon that caused extensive tissue damage to the area
surrounding impact and stopped circulation to the leg. The victim required immediate surgery to
save her life and to reestablish circulation to the leg to avoid amputation. She had ten more
surgeries over the course of several months after the shooting.

       At sentencing, the victim described the effects of the assault and the gunshot wound. She
was in treatment for post-traumatic stress disorder. She lost her job, her home, and her
independence. Unable to live alone, she depended on family and friends because daily activities,
like walking up and down stairs and getting in and out of a car, were now arduous or impossible.

                                        II. DISCUSSION

                            A. SUFFICIENCY OF THE EVIDENCE

       Baldridge argues that the evidence was insufficient for the jury to find intent to murder
because he shot the victim in the leg and called 911 after he shot her. We disagree.

        We review a challenge to the sufficiency of the evidence de novo. People v Lueth, 253
Mich. App. 670, 680; 660 NW2d 322 (2002). This Court views the evidence in the light most
favorable to the prosecution “to determine whether a rational trier of fact could find that the
essential elements of the crime were proved beyond a reasonable doubt.” People v Bennett, 290
Mich. App. 465, 471-472; 802 NW2d 627 (2010). We “must draw all reasonable inferences and
make credibility choices in support of the jury verdict.” People v Cameron, 291 Mich. App. 599,
613; 806 NW2d 371 (2011) (quotation marks and citation omitted).

        “The elements of assault with intent to commit murder are: (1) an assault, (2) with an
actual intent to kill, (3) which, if successful, would make the killing murder.” People v Brown,
267 Mich. App. 141, 147; 703 NW2d 230 (2005) (quotation marks and citation omitted). AWIM
                                                -2-
is a specific intent crime. Id. at 148. An “intent to inflict great bodily harm or a wanton and
willful disregard of the likelihood that the natural tendency of the acts will likely cause death or
great bodily harm” does not equate to an intent to commit murder. Id. at 150, quoting People v
Taylor, 422 Mich. 554, 567; 375 NW2d 1 (1985). “Circumstantial evidence and reasonable
inferences arising from that evidence can constitute satisfactory proof of the elements of a
crime.” People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999) (quotation marks and
citation omitted). The jury may infer intent from “the nature of the defendant’s acts constituting
the assault; the temper or disposition of mind with which they were apparently performed,
whether the instrument and means used were naturally adapted to produce death, his conduct and
declarations prior to, at the time, and after the assault, and all other circumstances calculated to
throw light upon the intention with which the assault was made.” Taylor, 422 Mich. at 568
(quotation marks and citation omitted). The jury may also “infer intent to kill from the use of a
dangerous weapon.” People v DeLisle, 202 Mich. App. 658, 672; 509 NW2d 885 (1993).

        In this case, considering the evidence in a light most favorable to the prosecution, a
reasonable jury could conclude that Baldridge intended to commit murder. Baldridge threatened
to kill the victim before the assault and during the assault, also stating that threat to the 911
operator after shooting the victim. The victim repeatedly described Baldridge as being mad
during the assault, causing her to fear for her life. After he turned himself in, Baldridge admitted
to the police that he was familiar with guns. In addition, the “high-velocity” type of shotgun that
he used for hunting inflicted a life-threatening injury, and Baldridge admitted to the police that
he knew the inherent danger of guns. Therefore, we hold that the evidence was sufficient to
justify a rational trier of fact to find beyond a reasonable doubt that Baldridge assaulted the
victim with the intent to commit murder.

                                        B. SENTENCING

       Baldridge next argues that the trial court abused its discretion by ordering that the
sentences for the AWIM conviction and the first-degree home invasion conviction run
consecutively to each other without providing specific reasons for doing so and without
considering mitigating factors. We disagree.

       The home invasion statute gives sentencing courts the discretion to impose a consecutive
sentence for first-degree home invasion. MCL 750.110a(8). We review a trial court’s decision
to order a consecutive sentence “for an abuse of discretion, i.e., whether the trial court’s decision
was outside the range of reasonable and principled outcomes.” People v Norfleet, 317 Mich. App.
649, 654; 897 NW2d 195 (2016). The sentencing court must “set forth the specific reasons
underlying its decision.” Id. at 664. Although there is no dispositive list of factors the trial court
should consider in ordering consecutive sentences, a trial court must speak in more than “general
terms” when ordering consecutive sentencing. See id. at 666.

       We conclude that the trial court provided specific reasons supporting its decision to order
consecutive sentences for AWIM and first-degree home invasion. The trial court explained the
extent of the fear inspired by the circumstances, beginning with stalking and culminating in
Baldridge’s breaking into what should have been the safety of the victim’s bedroom and shooting
her. The trial court described the circumstances as “unique enough, violent enough,” and scary


                                                 -3-
enough to justify consecutive sentences. The trial court adequately explained its reasoning, so it
did not abuse its discretion by determining that the offenses warranted consecutive sentences.2

       In sum, we affirm Baldridge’s conviction for AWIM and the trial court’s imposition of
consecutive sentences for AWIM and first-degree home invasion.

                                                            /s/ Peter D. O’Connell
                                                            /s/ Joel P. Hoekstra
                                                            /s/ Brock A. Swartzle




2
  Baldridge contends that, on resentencing, the trial court improperly relied on the reasoning of
the now-retired judge who presided over the trial and originally sentenced Baldridge. The
second judge’s comments about the original judge’s experience and reasoning signaled
agreement with the original judge’s reasoning, not an abdication of decision-making. Moreover,
the second judge independently gave specific reasons for ordering consecutive sentences.



                                               -4-